Citation Nr: 1803272	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to March 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to satisfy VA's duty to assist the Veteran.

The Veteran's service treatment records (STRs) show he was seen for complaints of pain behind both knees.  Bursitis of both knees was diagnosed, and treated with Motrin.  Buddy statements he submitted in support of his claim indicate he sustained knee injuries in service.  He alleges continuity of symptoms since those injuries.  The earliest postservice treatment records currently in the record are from October 2004 (some 14 years after the Veteran's discharge from service), and note that he was wearing insoles and continuing his exercises.  Given the length of the period between his service and the earliest treatment records in the record, any records documenting physical evaluations or treatment during that intervening period would be pertinent evidence in the matter at hand.  After service the Veteran was employed as a corrections officer; he has indicated that physical training for that position included climbing 6 flights of stairs.  At the hearing before the undersigned, he testified that at some time in the year 2000 he was given an entrance physical examination in connection with his employment with Wisconsin Correctional Services.  As the report of that examination appears to be pertinent evidence that is outstanding, it (and any other pertinent outstanding records) must be sought.  
On May 2012 VA examination to ascertain the nature and likely etiology of the Veteran's left and right knee disabilities; degenerative joint disease (DJD) of both knees was diagnosed.  The examiner explained that acute complaints of knee pain during service did not cause or result in DJD of either knee.  That rationale assumes that the injuries in service were indeed acute, without citing to factual data that support that assumption which is inconsistent with the Veteran's accounts of continuity of complaints, (and is therefore inadequate for rating purposes).  Accordingly, further development of the evidentiary record is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his knees (in particular any evaluations prior to October 2004), and to submit authorizations for VA to secure records of such evaluations and treatment from the private providers identified (to specifically include the report of his physical examination on entry on employment with Wisconsin Correctional Services in 2000, and any periodic evaluations or treatment he received in the course of such employment) .  The AOJ should secure complete clinical records (any not already associated with the record) of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his left and right knee disabilities.  The Veteran's record (to specifically include the complaints noted in service, the lay statements submitted in support of the claim, and any evidence of postservice continuity of complaints/symptoms received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination.  On review of the record and interview/examination of the Veteran the provider should respond to the following: 

(a)  Please identify (by diagnosis) each right and left knee disability found (or shown by the record during the pendency of the instant claim).  

(b)  Please identify the likely etiology for each right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is etiologically related to the Veteran's service, to include his reported injuries and documented complaints therein?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the opinion is to the effect that the complaints in service were acute/self-limiting and did not result in any residual pathology, please cite to the factual data that support such conclusion.  

3.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

